Citation Nr: 1709098	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  06-24 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis. 

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for ileostomy surgery.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and a March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, and Cleveland, Ohio, respectively. 

In September 2008, the Veteran was afforded a personal hearing before the undersigned.  The Veteran's representative failed to appear at this hearing and the Veteran chose to proceed with the hearing without representation.  A transcript of the hearing has been reviewed and is of record. 

When this case was previously before the Board in March 2009, April 2010 and January 2012, it was remanded for additional development.  A March 2013 Board decision/remand denied service connection for ulcerative colitis and remanded the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for ileostomy surgery.

The Veteran appealed the denial of service connection for ulcerative colitis to the Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in January 2014.  By order dated that same month, the Court granted the Joint Motion and remanded the matter for action consistent with the Joint Motion.  

The Board remanded the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for ileostomy surgery several times, most recently in May 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion agreed that the March 2013 Board decision erred by not seeking clarification of a July 2012 VA negative medical opinion, or explaining why such clarification was not necessary.  The July 2012 Disability Benefits Questionnaire (DBQ) Medical Opinion states that the Veteran's ulcerative colitis was less likely than not incurred in or caused by his active duty service.  The opinion was inconsistent because the examiner accepted the Veteran's report of experiencing rectal bleeding in service but found that neither the Veteran nor his wife had described diarrhea, despite making reference to the Veteran's own statement that he had in fact suffered diarrhea during service.  See February 2007 statement.  In light of this inconsistency, another medical opinion is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In an August 2016 VA medical opinion regarding the 1151 claim, the examiner stated that it was at least as likely as not that the Veteran's 2006 small bowel obstruction with exploratory laparotomy and lysis of adhesions at Banner Baywood Hospital was a result of adhesions formed secondary to the 1993 ileostomy.  This was not known to have been or was a cause in this Veteran of any permanent further disability.  Development of adhesions after any intra-abdominal surgery was common, and in this case were a reasonably foreseeable potential outcome and not due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA.

The examiner noted that he was not aware from the available records that obstruction had continued to be a problem or that there had been any other complication of the ileostomy.  He noted that the VA examination request did not specify what related conditions might be suspected, but that the Banner Baywood Hospital records were specified and reviewed.  He noted that he had attempted [to ascertain what conditions might be suspected] by telephone message and then email to the [VA] person listed as the person to contact with any question.  If there was any response, the examiner failed to discover it.

In this regard, an August 2010 VA examination report relates that the Veteran did have a disability (chronic pain centered around the anal area) as a result of a proctocolectomy.  An October 2014 VA medical opinion relates that it had been requested to determine whether it was at least as likely as not that that the Veteran's additional disability (consisting of chronic pain around the anal area) resulting from the March 1993 ileostomy was the result of an event not reasonably foreseeable.  In answering the question, the examiner referred to the Veteran's "chronic postoperative pain", "chronic perineal pain" and "chronic pain around the area where the anus and rectum were removed."  These repeated references confirm the existence of a complication of the ileostomy (chronic pain disability) in addition to the obstruction.  The Board is aware that the October 2014 medical opinion was negative.  However, as noted by the Board's March 2015 remand, the record at that time did not include medical records of the 2006 emergency bowel obstruction surgery at Banner Baywood Hospital.  

The foregoing shows that the August 2016 VA examiner relied on at least one factual error-that the Veteran did not have additional disability-in offering his negative medical opinion.  Thus, another examination is required.  Barr, supra.

In addition, the August 2016 VA examination report relates that development of adhesions after any intra-abdominal surgery was common.  The examiner did not cite to any specific rationale or medical text for this assertion.  Moreover, the examiner failed to address a 2007 medical article, Various Complications in Ileostomy Construction, submitted by the Veteran in January 2010.  The article lists 10 complications of ileostomy found in a study of 170 patients who had undergone ileostomy.  These complications did not include adhesions or chronic pain disability.  

The electronic record before the Board does not include a copy of the March 2013 Board decision/remand that denied service connection for ulcerative colitis and remanded the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for ileostomy surgery.  A copy of this decision/remand should be associated with the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate a copy of the March 2013 Board decision/remand that denied service connection for ulcerative colitis and remanded the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for ileostomy surgery.

2.  Forward copies of all pertinent records from the Veteran's eFolders to the examiner who offered the July 2012 DBQ Medical Opinion (or a suitable substitute if this individual is unavailable) for an addendum. 

The examiner should review the relevant medical evidence and medical history, including the July 2012 DBQ Medical Opinion.  

Then, the examiner should address the following:  

a.  Is it at least as likely as not (probability of 50 percent) that the Veteran's ulcerative colitis had its onset during active military service or is related to in-service disease or injury.  

In providing this opinion, the examiner must consider the Veteran's credible testimony that he had missed a field trip during active duty because of hemorrhoids followed by diarrhea, and had sought treatment several times during service for having blood in his stool; and his spouse's credible statement that he was having problems with rectal bleeding and bloody stools shortly after discharge from service, which continued for a few years, and he sought private medical treatment.

3.  Forward copies of all pertinent records from the Veteran's eFolders to the examiner who offered the August 2016 VA medical opinion (or a suitable substitute if this individual is unavailable) for an addendum. 

The examiner should review the relevant medical evidence and medical history, including the August 2010 VA examination report relating that the Veteran had chronic pain centered around the anal area; the October 2014 VA medical opinion confirming the existence of chronic postoperative pain", "chronic perineal pain" and "chronic pain around the area where the anus and rectum were removed"; and the August 2016 medical opinion.  The examiner should also review the 2007 medical article, Various Complications in Ileostomy Construction, whose list of 10 complications of ileostomy found in a study of 170 patients who had undergone ileostomy did not include adhesions or chronic pain disability. 

Then, the examiner should address the following:  

a)  Did the Veteran have any additional disability as a result of the ileostomy?  In answering that question, the examiner must comment on the 2006 medical records as well as the evidence of chronic pain disability.

b)  If there is additional disability, the examiner must state whether the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on the part of VA.  

c)  Notwithstanding any informed consent documents, the examiner must also state whether any additional disability was a reasonably foreseeable outcome of the procedure based upon the specific facts and circumstances of this Veteran's case.

4.  Then, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



